DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 01/19/2021 Amendment after Final and 02/15/2021 RCE.
Claims 1-22 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,463,501 to Dosaka et al. (hereafter Dosaka).
Regarding independent claim 1, Dosaka teaches a memory device, comprising: 
a number of memory arrays configured to store at least one of: an input, an output, a weight matrix, bias information for neural networks, or activation function information for an artificial intelligence (Al) operation (FIG. 32: orthogonal memory mat 90 for storing information for a pre-defined AI search operation, see 15:28-45, 38:32-40; and memory mat 40 for storing information for a selective/custom AI operation in response to value of mask register 150 of FIG. 20) performed by an Al accelerator (FIG. 1: e.g. basic operation block FB1); 
a number of activation function registers configured to define an activation function for the Al operation performed by the Al accelerator (e.g. mask register 150 of FIG. 20 for storing search result of a pre-defined AI search operation from orthogonal memory mat 90 for a selective/custom AI operation in memory mat 40); 
a controller configured to select and enable performance of the defined activation function for the Al operation by programming one or more bits of the number of FIG. 1: controller 31 for controlling internal operation of basic operation block FB1, see 7:29-30); and 
the Al accelerator configured to perform the Al operation using at least one of: the input, the output, the weight matrix, the bias information for the neural networks, or the activation function information and the defined activation function (FIG. 1: basic operation block FB1 for performing AI operations in orthogonal memory mat 90 and memory mat 40) in response to the controller programming the one or more bits of the number of activation function registers to the particular states (in response to the value stored/programmed in the mask register 150 of FIG. 20).
Regarding dependent claim 2, Dosaka teaches wherein one or more of the number of activation function registers define a pre-defined activation function (FIG. 32: searching for a match from orthogonal memory mat 90 is considered pre-defined activation function).
Regarding dependent claim 3, Dosaka teaches wherein one or more of the number of activation function registers define a custom activation function (FIGS. 20 and 32: mask register 150 defining a selective/custom activation function of ALU, see 15:28-45).
Regarding dependent claim 4, Dosaka teaches wherein the pre-defined activation function is at least one of an identity function, binary step function, logistic function, hyperbolic tangent function, inverse tangent function, softsign function, inverse square root unit function, rectified linear unit function, leaky rectified linear unit function, parametric rectified linear unit function, randomized leaky rectified linear unit function, exponential linear unit function, or scaled exponential linear unit function (e.g. search for a match in the orthogonal memory mat 80 of FIG. 4 is considered an identity function or binary step function).
Regarding dependent claim 5, Dosaka teaches wherein the custom activation function is based on a result of a result of a previous AI operation (FIG. 20: operation of AI operation in ALU is in response to value of mask register 150, which stores comparison result from previous AI search, see 15:28-45).
Regarding dependent claim 6, Dosaka teaches wherein the Al operation is a debug operation (because programming and debugging can be performed on function blocks, see 7:9-14).
Regarding dependent claim 7, Dosaka teaches wherein the custom activation function is modified from a pre-defined activation function (FIG. 20: the operation of ALU is considered selective/custom and performed in response to value of mask register 150, which stores comparison result from a considered pre-defined search).
Regarding independent claim 8, Dosaka teaches an apparatus, comprising: 
a number of memory arrays configured to store at least one of: an input, an output, a weight matrix, bias information for neural networks, or activation function information for an artificial intelligence (Al) operation performed by an Al accelerator (FIG. 32: orthogonal memory mat 90 for storing information for a pre-defined AI search operation, see 15:28-45, 38:32-40; and memory mat 40 for storing information for a selective/custom AI operation in response to value of mask register 150 of FIG. 20) performed by an Al accelerator (FIG. 1: e.g. basic operation block FB1); 
a controller (FIG. 1: controller 31 for controlling internal operation of basic operation block FB1, see 7:29-30), configured to select an activation function and cause the apparatus to enable performance of the activation function for the AI operation by writing an indicator in an activation function register to a particular state in response to receiving a result of a previous Al operation (FIG. 1: selectively performing AI operation on memory mat 40 based on the AI search operation in orthogonal memory mat 90, see 15:28-45, 38:32-40); and 
the Al accelerator configured to perform the Al operation using at least one of: the input, the output, the weight matrix, the bias information for the neural networks, or the activation function information and the activation function (FIG. 1: basic operation block FB1 for performing AI operations in orthogonal memory mat 90 and memory mat 40).  
Regarding dependent claim 9, Dosaka teaches wherein the activation function is a pre-defined activation function (AI function on memory mat 40 is prescribed function itself, and selective/custom activation function in combination with mask registers for being executed of not executed, see 18:27-36).
Regarding dependent claim 10, Dosaka teaches wherein the indicator of the activation function register is programmed to a first state to start the pre-defined activation function (when the mask bit is set for the prescribed condition in a column of in memory mat 40 to be executed, which could be one of “0” and “1”, see 18:27-36).
Regarding dependent claim 11, Dosaka teaches wherein the indicator of the activation function register is programmed to a second state to stop the pre-defined activation function (when the mask bit is set for the prescribed condition in a column of memory mat 40 not to be executed, which could be the other of “0” and “1”, see 18:27-36).
Regarding dependent claim 12, Dosaka teaches wherein the indicator of the activation function register is programmed to a second state to prevent the pre-defined activation function from being executed (when the mask bit is set for the prescribed condition in a column of memory mat 40 not to be executed, which could be the other of “0” and “1”, see 18:27-36).
Regarding dependent claim 13, Dosaka teaches wherein the activation function is a custom activation function (AI function on memory mat 40 is considered prescribed function itself, and selective/custom activation function in combination with mask registers for being executed of not executed, see 18:27-36).
Regarding dependent claim 14, Dosaka teaches wherein the indicator of the activation register is programmed to a first state to start the custom activation function (when the mask bit is set for the prescribed condition in a column of memory mat 40 to be executed, which could be one of “0” and “1”, see 18:27-36, wherein to be executed or to be not executed is custom).
Regarding dependent claim 15, Dosaka teaches wherein the indicator of the activation register is programmed to a second state to stop the custom activation function (when the mask bit is set for the prescribed condition in a column of memory mat 40 not to be executed, which could be the other of “0” and “1”, see 18:27-36, wherein to be executed or to be not executed is custom).
Regarding dependent claim 16, Dosaka teaches wherein the indicator of the activation register is programmed to a second state to prevent the custom activation function from being executed (when the mask bit is set for the prescribed condition in a column of memory mat 40 not to be executed, which could be the other of “0” and “1”, see 18:27-36, wherein to be executed or to be not executed is custom).
Regarding independent claim 17, Dosaka teaches a method, comprising: 
storing at least one of: an input, an output, a weight matrix, bias information for neural networks, or activation function information for an artificial intelligence (Al) operation performed by an Al accelerator in a number of memory arrays (FIG. 32: orthogonal memory mat 90 and memory mat 40 storing data for AI operations performed by basic operation block FB1); 
performing the Al operation at the Al accelerator using at least one of: the input, the output, the weight matrix, the bias information for the neural networks, or the activation function information (FIG. 32: orthogonal memory mat 90 for performing AI search operation); and 
selecting and executing a particular activation function in response to a result of the Al operation (FIG. 32: memory mat 40 for selectively performing prescribed AI operation in response to value of mask register 150 of FIG. 20).  
Regarding dependent claim 18, Dosaka implicitly teaches executing the particular activation function while performing a different Al operation (FIG. 32: orthogonal memory mat 90 and memory mat 40 are arranged adjacent to each other for high speed purpose, see 38:32-61.  It is seen that the execution could take place simultaneously between entries).
Regarding dependent claim 19, Dosaka teaches updating the particular activation function in response to the result of the Al operation (FIGS. 20 and 32: the prescribed operation of ALU in memory mat 40 is performed in response to value of mask register 150, which stores comparison result from previous AI search operation from memory mat 90).
Regarding dependent claim 20, Dosaka teaches wherein the activation function is a pre-defined activation function (AI function on memory mat 40 is considered prescribed function itself, and selective/custom activation function in combination with mask registers for being executed of not executed, see 18:27-36).
Regarding dependent claim 21, Dosaka wherein the activation function is a custom function (AI function on memory mat 40 is considered prescribed function itself, and selective/custom activation function in combination with mask registers for being executed of not executed, see 18:27-36).
Regarding dependent claim 22, Dosaka teaches wherein the AL operation is a debug operation (because programming and debugging can be performed on function blocks, see 7:9-1).

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant is kindly referred to the above rejection for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 8, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824